Citation Nr: 0011646	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-10 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to a increased evaluation for postoperative 
residuals of a right inguinal hernia, currently rated 30 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from September 1953 
to April 1958 and from July 1966 to June 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  


FINDING OF FACT

The appellant has undergone five right inguinal hernia 
repairs but is not currently shown to have a recurrent hernia 
in the right inguinal area.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for postoperative residuals of a right inguinal 
hernia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 7338 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his postoperative residuals of a 
right inguinal hernia are more severely disabling than 
currently evaluated, thereby warranting a higher rating.  

Review of the appellant's service medical records reveals 
that on April 17, 1981, during a period of active duty for 
training in the National Guard, he complained of pain in the 
right inguinal area while lifting a bed .  It was noted at 
the time that he had undergone a right inguinal hernia repair 
eleven years before.  Private medical records show that after 
the completion of his period of training on April 18, 1981, 
the appellant underwent examination at a military medical 
facility, where it was determined that he had an easily 
reducible right inguinal hernia.  Repair of the hernia was 
performed on April 22, 1981.  

At a January 1984 VA orthopedic examination, the appellant 
reported recurrence of a right inguinal hernia and complained 
of pain and tenderness in that area.  Examination revealed a 
six inch, tender scar in the right inguinal area and a lemon-
sized bulging hernia at the subcutaneous inguinal ring, which 
was also tender to palpation.  

A July 1986 VA examination report noted that the appellant 
did not have a recurrent right inguinal hernia, although a 
well-healed scar in the right inguinal area was slightly 
tender to palpation.  

At an August 1987 VA examination, fullness was noted in the 
medial part of the right inguinal area with definite 
asymmetry and tenderness.  The examiner opined that this did 
not appear to be a frank recurrence of a hernia but might be 
a herniation in the inguinal canal that did not yet appear 
externally.  

Private medical records show that the appellant underwent a 
third right inguinal hernia repair in February 1996.  A 
subsequently dated hospitalization record in September 1996 
noted a hernia in the right inguinal area, which was 
considered easily reducible.  

The appellant underwent a fourth right inguinal hernia repair 
at a VA hospital in January 1997, at which time a right 
orchiectomy was also performed.  

Private medical records show that the appellant was noted to 
have a large right inguinal defect in August 1997, with 
tenderness in the right lower quadrant.  The prognosis was 
reported to be poor, even if a fifth operation was performed.  
An October 1997 outpatient record indicated that the 
appellant had been told that his right inguinal hernia could 
not be repaired, and the impression was that, in view of the 
multiple surgeries and the use of mesh during the previous 
one, it was apparent that his fascia was diminished or 
attenuated.  

The appellant underwent a bilateral inguinal hernia repair at 
a VA medical facility in February 1998.  The procedure 
involved a preperitoneal technique with mesh.  Subsequently 
dated VA outpatient records revealed that the wound was 
healing well in March 1998, with some fullness in the right 
lower quadrant but no obvious hernia.  The appellant 
indicated that he felt good.  A June 1998 record noted that 
the appellant complained of an occasional burning sensation 
in the right inguinal area, but denied any problems with 
bowel movements or urination.  A well-healed surgical scar 
was seen in the right inguinal region and midline, and 
tenderness was noted in the area just above the pubic 
tubercle, but it was reported that there was no evidence of a 
recurrent hernia.  

A February 1984 rating decision granted service connection 
for postoperative residuals of a right inguinal hernia with 
recurrence under Diagnostic Code 7338, and assigned the 
following evaluations: a noncompensable evaluation from April 
19 to April 22, 1981; a 100 percent evaluation under 
38 C.F.R. § 4.30 from April 22 to May 31, 1981; a 
noncompensable evaluation from June 1, 1981, to July 19, 
1983; and a 10 percent evaluation from July 20, 1983.  An 
August 1986 rating decision assigned a noncompensable 
evaluation, effective November 1, 1986.  A June 1997 rating 
decision assigned the following evaluations: a 100 percent 
evaluation under 38 C.F.R. § 4.30 from February 26 to March 
31, 1996; a 10 percent evaluation from April 1, 1996, to 
January 28, 1997; a 100 percent evaluation under 38 C.F.R. 
§ 4.30 from January 29 to February 28, 1997, and a 10 percent 
evaluation from March 1, 1997.  A January 1999 rating 
decision assigned a 100 percent evaluation under 38 C.F.R. 
§ 4.30 from February 19 to March 31, 1998, and a 30 percent 
evaluation from April 1, 1998.  

For a large, postoperative inguinal hernia that is recurrent, 
not well supported under ordinary conditions, not readily 
reducible, and considered inoperable, a 60 percent evaluation 
is assigned.  For a small inguinal hernia, either 
postoperative recurrent, or unoperated irremediable, that is 
not well supported by truss or not readily reducible, a 30 
percent evaluation is assigned.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.  

The medical evidence presented in this case shows that the 
appellant has undergone five right inguinal hernia repairs.  
While the prognosis of a large right inguinal defect in 
August 1997 was reported to be poor, even with a fifth 
operation, and the appellant indicated in October 1997 that 
he had been told that his right inguinal hernia could not be 
repaired, the medical evidence shows that, in fact, a fifth 
right inguinal hernia repair was performed in February 1998.  
Outpatient records dated subsequent to the February 1998 
right inguinal repair (March 1998 and June 1998) noted that 
there was no evidence of a recurrent hernia.  Therefore, 
because the clinical findings do not demonstrate that the 
appellant currently has a large, postoperative inguinal 
hernia that is recurrent, not well supported under ordinary 
conditions, not readily reducible, and considered inoperable, 
an evaluation greater that 30 percent is not warranted for 
his postoperative residuals of a right inguinal hernia.  .


ORDER

An increased evaluation is denied for postoperative residuals 
of a right inguinal hernia.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

